"                              ,.




                                             In The

                                       Court of Appeals

                                            for the

                                    First District of Texas




                                      No. 01-94-00590-CR



                            Singleton, Timothy Dale, Appellant

                                               v.
                                  Texas, The State of, Appellee


                        On Appeal from the 183rd District Court of

                                HARRIS County, Texas

                             Trial Court Cause No. 646,193



                                         ORDER
       No brief has been filed.

       Accordingly, pursuant to Tex. R. App. P. 53(m) and 74 (1)(2), the trial court shall

determine whether the appellant wishes to prosecute his appeal and, if he does, whether he has

been deprived of a brief and a statement of facts because of indigency, ineffective assistance of

counsel, or for any other reason.
                                                                                   i


       For this purpose, the trial court shall conduct such hearings as may be necessary, make

appropriate findings and recommendations, and prepare a record of the proceedings.         If the

appellant is indigent, the judge shall take such measures as may be necessary to assure effective

representation by counsel, which may include the appointment of counsel and ordering the

preparation of a statement of facts.

       The record so made, including any findings and orders of the trial judge, shall be sent

to this Court no later than 30 days from the date of this order. If appropriate, the record may

include an affidavit rahter than a statement of facts.

       It is so ORDERED.




                                         PER CURIAM



Do not publish. Tex. R. App. P. 90.
Order Entered: January 11, 1995
True Copy Attest:
Margie Thompson, Clerk